I cannot agree that the notice published in the case of Chesser v. Chesser is an order of publication required by Rule 6 of Equity Practice. It nowhere appears in said notice that the defendant is a nonresident and cannot be aided by the affidavit because the affidavit was not published. The rule requires, "The order against such defendant shall require him to answer or plead to the bill of complaint or petition before a day to be therein named, not less than thirty days nor more than fifty days, from the making thereof." [Italics supplied.] Code 1940, Tit. 7, Appendix, Equity Rule 6, p. 1044. The proof of publication shows that the notice was published four times, the last being on the 4th day of September, 1942; and the notice required him to plead within ten days from that date. Said notice does not show what the defendant is required to plead to and it cannot be assumed that a layman is familiar with legal terminology such as "decree pro confesso." It is well settled that statutes and rules of practice prescribed by the courts in respect to notice by publication which constitute substituted service must be strictly complied with. The authorities are collected in 3 Mayfield's Digest, pp. 362-365, where numerous authorities are cited, among others Paulling's Adm'rs v. Creagh's *Page 221 
Adm'rs, 63 Ala. 398; Diston  Sons v. Hood, 83 Ala. 331,3 So. 746; Meyer v. Keith, 99 Ala. 519, 13 So. 500. See also Partlow v. Partlow, 246 Ala. 259, 20 So.2d 517.
I am not able to agree with the majority that this "short form" of notice meets the requirements of due process of law and, therefore, respectfully dissent.
SIMPSON, J., concurs.